         Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.782 Page 1 of 9
                                                                                     FILED
                                                                              2020 NOV 20 PM 3:19
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


                           IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


    BRYAN A.,                                               MEMORANDUM DECISION
                                                                AND ORDER
                    Plaintiff,

    v.
                                                              Case No. 4:19-cv-00104-PK
    ANDREW M. SAUL,
    Commissioner of Social Security,

                    Defendant.                              Magistrate Judge Paul Kohler


            All parties consented to Magistrate Judge Paul Kohler conducting all proceedings,

including entry of final judgment, with appeal to the United States Court of Appeals for the Tenth

Circuit. 1 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. Before the court is Bryan A.’s (“Plaintiff”)

appeal of Defendant Andrew M. Saul’s (“Commissioner”) final decision determining that

Plaintiff was not entitled to Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act. 42 U.S.C. §§ 401-434. The court held oral argument on October 19, 2020.

Plaintiff was represented by Natalie L. Bolli-Jones, and the Commissioner was represented by

Kathryn C. Bostwick. The court has carefully considered the written briefs, the complete record,

and the arguments of counsel. Based upon the analysis set forth below, the Commissioner’s

decision will be affirmed.




1
    ECF No. 13.
     Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.783 Page 2 of 9




                               PROCEDURAL BACKGROUND

         Plaintiff alleges disability due to various physical and mental impairments. On

November 12, 2015, Plaintiff applied for DIB, alleging disability beginning on November 14,

2014. 2 Plaintiff’s application was denied initially and upon reconsideration. 3 On January 3,

2017, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”), 4 which

occurred on August 16, 2018. 5 On November 21, 2018, the ALJ issued a written decision

denying Plaintiff’s claim for DIB. 6 On November 12, 2019, the Appeals Council denied

Plaintiff’s request for review, 7 making the ALJ’s decision final for purposes of judicial review.

42 U.S.C. § 405(g); 20 C.F.R. § 404.981. On December 20, 2019, Plaintiff filed his complaint in

this case seeking review of the Commissioner’s final decision. 8

                                   STANDARD OF REVIEW

         This court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct legal

standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotations and

citation omitted). The Commissioner’s findings, “if supported by substantial evidence, shall be


2
    ECF No. 8, Administrative Record (“AR ___”) 201-02.
3
    AR 71, 88.
4
    AR 99-100.
5
    AR 32-56.
6
    AR 12-30.
7
    AR 1-6.
8
    ECF No. 3.

                                                 2
   Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.784 Page 3 of 9




conclusive.” 42 U.S.C. § 405(g). “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. It requires more than a

scintilla, but less than a preponderance.” Lax, 489 F.3d at 1084 (quotations and citation omitted).

“In reviewing the ALJ’s decision, [this court may] neither reweigh the evidence nor substitute

[its] judgment for that of the [ALJ].” Madrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006)

(quotations and citation omitted). “The [f]ailure to apply the correct legal standard or to provide

this court with a sufficient basis to determine that appropriate legal principles have been

followed [are] grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005)

(quotations and citation omitted) (first alteration in original).

        The aforementioned standards of review apply to the ALJ’s five-step evaluation process

for determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4)(i)-(v); see also

Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988) (discussing the five-step process). If a

determination can be made at any one of the steps that a claimant is or is not disabled, the

subsequent steps need not be analyzed. 20 C.F.R. § 404.1520(a)(4).

                Step one determines whether the claimant is presently engaged in
                substantial gainful activity. If [the claimant] is, disability benefits
                are denied. If [the claimant] is not, the decision maker must
                proceed to step two: determining whether the claimant has a
                medically severe impairment or combination of impairments. . . . If
                the claimant is unable to show that his impairments would have
                more than a minimal effect on his ability to do basic work
                activities, he is not eligible for disability benefits. If, on the other
                hand, the claimant presents medical evidence and makes the de
                minimis showing of medical severity, the decision maker proceeds
                to step three.

                ....

                Step three determines whether the impairment is equivalent to one
                of a number of listed impairments that . . . are so severe as to

                                                   3
   Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.785 Page 4 of 9




                preclude substantial gainful activity . . . . If the impairment is
                listed and thus conclusively presumed to be disabling, the claimant
                is entitled to benefits. If not, the evaluation proceeds to the fourth
                step . . . .

Williams, 844 F.2d at 750-51 (quotations and citations omitted); see also 20 C.F.R.

§ 404.1520(a)(4)(i)-(iii).

        At the fourth step, the claimant must show, given his residual functional capacity

(“RFC”), that the impairment prevents performance of his “past relevant work.” 20 C.F.R.

§ 404.1520(a)(4)(iv). “If the claimant is able to perform his previous work, he is not disabled.”

Williams, 844 F.2d at 751. If, however, the claimant is not able to perform his previous work, he

“has met his burden of proof, establishing a prima facie case of disability.” Id.

        At this point, “[t]he evaluation process . . . proceeds to the fifth and final step.” Id. At

this step, the burden of proof shifts to the Commissioner, and the decision maker must determine

“whether the claimant has the [RFC] to perform other work in the national economy in view of

his age, education, and work experience.” Id. (quotations and citation omitted); see also 20

C.F.R. § 404.1520(a)(4)(v). If it is determined that the claimant “can make an adjustment to

other work,” he is not disabled. 20 C.F.R. § 404.1520(a)(4)(v). If, on the other hand, it is

determined that the claimant “cannot make an adjustment to other work,” he is disabled and

entitled to benefits. Id.

                                             ANALYSIS

        In support of his claim that the Commissioner’s decision should be reversed, Plaintiff

argues that the ALJ erred (1) at step two by failing to determine that Plaintiff’s mental

impairments were severe and (2) by determining that Plaintiff can perform a full range of

medium work. The court will address each argument in turn.

                                                   4
     Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.786 Page 5 of 9




I.         The ALJ Did Not Err at Step Two by Failing to Determine That Plaintiff’s Mental
           Impairments Were Severe.

           The ALJ considered Plaintiff’s mental impairments at step two and determined that were

non-severe. 9 Plaintiff contends that the ALJ erred in making that determination. The court

disagrees.

           Plaintiff first argues that the ALJ failed to take into consideration certain evidence and

“misrepresent[ed] the record in her findings at step [two].” 10 In support of that argument,

Plaintiff points to selective portions of the record that, according to Plaintiff, show that his

“mental impairments were not well controlled and were often characterized as unstable by his

treating sources.” 11 In response, the Commissioner points to portions of the record that support

the ALJ’s determination at step two that Plaintiff’s mental impairments were non-severe. 12

When faced with such a scenario, the court must conclude that Plaintiff’s argument fails because

it amounts to rearguing the weight of the evidence, which is unavailing on appeal. It is not this

court’s role to reweigh the evidence before the ALJ. Madrid, 447 F.3d at 790. From an

evidentiary standpoint, the only issue relevant to the court is whether substantial evidence exists

in the record to support the ALJ’s conclusions. Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir.

2007) (providing that the court reviewing the ALJ’s decision reviews “only the sufficiency of the

evidence, not its weight” (emphasis omitted)); see also Lax, 489 F.3d at 1084 (“The possibility of



9
    AR 18-20.
10
     ECF 16 at 8.
11
     Id.
12
     ECF No. 20 at 7-8.

                                                     5
     Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.787 Page 6 of 9




drawing two inconsistent conclusions from the evidence does not prevent an administrative

agency’s findings from being supported by substantial evidence. We may not displace the

agenc[y’s] choice between two fairly conflicting views, even though the court would justifiably

have made a different choice had the matter been before it de novo.” (quotations and citations

omitted) (alteration in original)).

         Plaintiff next argues that the ALJ erred at step two when she assigned “little weight” to

the opinions of one of Plaintiff’s treating sources, Dr. Wayne Moss, M.D. (“Dr. Moss”). 13 That

argument also fails.

         An ALJ must adhere to certain requirements when considering treating source medical

opinions. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004); see also 20 C.F.R.

§ 404.1527(c). Among those requirements is that the ALJ first must follow a process to

determine if a treating source medical opinion is entitled to controlling weight. Langley, 373

F.3d at 1119; see also 20 C.F.R. § 404.1527(c). If the opinion is not entitled to controlling

weight under that process, the opinion is still entitled to deference and must be weighed using the

factors set forth in 20 C.F.R. § 404.1527(c). Langley, 373 F.3d at 1119.

         In assessing Dr. Moss’s opinions, the ALJ properly considered the fact that they were not

consistent with Dr. Moss’s own medical records. 14 20 C.F.R. § 404.1527(c)(4). Plaintiff

contends the ALJ erred in reaching that conclusion because Dr. Moss’s treatment records




13
     AR 20.
14
     AR 20.

                                                  6
     Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.788 Page 7 of 9




“consistently” show severe mental impairments. 15 However, the Commissioner cites to portions

of the record showing that Dr. Moss’s own treatment records note generally normal and

unremarkable mental status examinations. 16 In the court’s view, plaintiff’s argument again

attempts to reargue the weight of the evidence before the ALJ, which is futile on appeal.

Oldham, 509 F.3d at 1257; Lax, 489 F.3d at 1084; Madrid, 447 F.3d at 790.

           The ALJ also properly relied upon the fact that Dr. Moss’s opinions were not consistent

with the record as a whole. 17 20 C.F.R. § 404.1527(c)(4). Importantly, Plaintiff does not

specifically challenge the ALJ’s reliance upon that factor.

           Finally, the ALJ properly relied upon the fact that Dr. Moss’s opinions were not

consistent with Plaintiff’s own testimony concerning his daily functioning. 18 20 C.F.R.

§ 404.1527(c)(4). Plaintiff contends that the ALJ’s conclusion on this point is “simply not

true.” 19 To support that argument, Plaintiff points to portions of his testimony, which is another

attempt to reargue the weight of the evidence before the ALJ. Oldham, 509 F.3d at 1257; Lax,

489 F.3d at 1084; Madrid, 447 F.3d at 790.




15
     ECF No. 16 at 10.
16
     ECF No. 20 at 9-10.
17
     AR 20.
18
     Id.
19
     ECF No. 16 at 10.

                                                   7
      Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.789 Page 8 of 9




II.        The ALJ Did Not Err by Determining That Plaintiff Can Perform a Full Range of
           Medium Work.

           Plaintiff contends that the ALJ erred by determining that Plaintiff can perform a full

range of medium work. Specifically, Plaintiff contends that his knee and kidney issues prevent

him from performing such work.

           Plaintiff first contends that certain portions of the record and his own testimony establish

that he cannot perform a full range of medium work. The court rejects this argument as an

attempt to reargue the weight of the evidence on appeal. Oldham, 509 F.3d at 1257; Lax, 489

F.3d at 1084; Madrid, 447 F.3d at 790. Furthermore, to the extent Plaintiff relies upon his own

testimony to demonstrate the severity of his knee and kidney issues, the court notes that the ALJ

found Plaintiff’s testimony to be not completely credible. 20 Importantly, Plaintiff has not

challenged that finding.

           Plaintiff next asserts that the ALJ erred in assigning “little weight” to the opinions of one

of Plaintiff’s treating physicians, Dr. Victor Worth, D.O. (“Dr. Worth”). In considering Dr.

Worth’s opinions, the ALJ properly considered the fact that they were not consistent with Dr.

Worth’s own physical examination of Plaintiff. 21 20 C.F.R. § 404.1527(c)(4). The ALJ also

properly relied upon the fact that Dr. Worth’s opinions were not consistent with the record as a

whole. 22 20 C.F.R. § 404.1527(c)(4). Importantly, Plaintiff does not specifically challenge the

ALJ’s reliance upon those factors.



20
     AR 23-24.
21
     AR 23.
22
     Id.

                                                     8
     Case 4:19-cv-00104-PK Document 24 Filed 11/20/20 PageID.790 Page 9 of 9




           Instead, Plaintiff challenges only the ALJ’s reliance upon the fact that Dr. Worth’s

opinions were not consistent with Plaintiff’s own testimony concerning his daily functioning. 23

20 C.F.R. § 404.1527(c)(4). Plaintiff points to selective portions of his testimony, which, again,

is an unavailing effort to reargue the weight of the evidence on appeal. Oldham, 509 F.3d at

1257; Lax, 489 F.3d at 1084; Madrid, 447 F.3d at 790.

                                    CONCLUSION AND ORDER

           The court concludes that all of Plaintiff’s arguments fail. Accordingly, IT IS HEREBY

ORDERED that the Commissioner’s decision in this case is AFFIRMED.

           IT IS SO ORDERED.

           DATED: 20 November 2020.

                                                 BY THE COURT:




                                                 PAUL KOHLER
                                                 United States Magistrate Judge




23
     Id.

                                                    9
